DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 12-13, 22-25, 31, 33,35, 50) in the reply filed on May 18, 2022 is acknowledged.
Claim 52 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capitani (WO 2016/108176).  Capitani teaches a barrel-with-cover assembly 1 comprising a barrel 2 comprising a top head 2a and a bottom head 2b with the barrel 2, and a plurality of wooden staves (forming 2c; page 63) each contacting and extending between the top head and the bottom head (figure 2), each of the wooden staves having an upper end and a lower end (figure 2), the wooden staves being maintained in lengthwise contact with one another by a plurality of metal hoops (shown in figure 2) around an outside surface of the staves, the barrel having a maximum transverse circumference at a barrel bilge (at line D3 in figure 2), a cover 4 positioned over and covering at least a portion of an outside surface of the barrel including at least a portion of the outside surface of the staves (figure 4), the cover 4 having at least one open end (adjacent lead lines 7 and 10 in figure 2) having a perimeter greater than a maximum outside circumference of the outer surface of the barrel (figure 2; page 65), the open end of the cover being maintained in limited contact against the outer surface of the barrel by means for gathering the cover (“elastically deformed part”; page 86).

Regarding claim 2, the barrel contains a liquid comprising ethanol (pages 3-8).

Regarding claim 3, the cover 4 is a tubular cover comprises a pouch having a first end which is closed a second end which is the open end (figure 2; closed end shown in figure 4).

Regarding claim 4, the tubular cover 4 is a first tubular cover at 10 with the first end which is closed (figure 4) covering the top head of the barrel with the barrel in an upright position, and the means for gathering the tubular cover (“elastically deformed part”; page 86) being a first means for gathering the first tubular cover at the open second end of the first tubular cover, with the first tubular covering the staves to a position below the barrel bilge (figure 1), and a second tubular cover at 7 with a second closed end (figure 4) covering the bottom head of the barrel with the barrel in the upright position, the second tubular cover having a second means for gathering at a second open end of the second tubular cover (“elastically deformed part”; page 86), with the second tubular cover covering the staves to a position above the first means for gathering at the first open end of the first tubular cover (figure 1), the second tubular cover overlapping the first tubular cover (figure 1A).

Regarding claim 6, the second open end of the second tubular cover is outside the first open end of the first tubular cover (element 10 can be considered the second tubular cover and element 7 can be considered the first tubular cover; figure 1A).

Regarding claim 7, the second open end of the second tubular cover is inside the first open end of the first tubular cover (figure 1A).

Regarding claim 8, the tubular cover at 7 is a first tubular cover with the closed first end (figure 4) covering the bottom head of the barrel with the barrel in an upright position, and the means for gathering being a first means for gathering at the open end of the first tubular cover (“elastically deformed part”; page 86), with the open end of the first tubular cover covering the staves to position above the barrel bilge (figure 1), and the barrel-with cover assembly further comprises a second tubular cover at 10 with a second closed end (figure 4) covering the top head of the barrel with the barrel in the upright position, and the second tubular cover having a second means for gathering at a second open end of the second tubular cover (“elastically deformed part”; page 86), the second tubular cover at 10 overlapping the first tubular cover (figure 1A), with the second open end of the second tubular cover covering the staves to position below the first means for gathering at the first open end of the first tubular cover (figure 1).
Regarding claim 12, the cover 4 is a tubular cover and the means for gathering the tubular cover is a first means for gathering the tubular cover (welding at 26 in figure 4) and is at the first open end of the tubular cover, and the tubular cover has a second open end and a second means for gathering the tubular cover at the second open end of the tubular cover (“elastically deformed part”; page 86).

Claims 1, 12, 13, 22-25, 31, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kartika (WO 2018/085647).  Kartika teaches a barrel-with-cover assembly shown at 20, 180 in figure 8, comprising a barrel 20 comprising a top head 22 and a bottom head adjacent 30 with the barrel 20, and a plurality of wooden staves (figure 1) each contacting and extending between the top head and the bottom head (figure 1), each of the wooden staves having an upper end and a lower end, the wooden staves being maintained in lengthwise contact with one another by a plurality of metal hoops (elements 28, 32, 36, 38, 34, 30) around an outside surface of the staves, the barrel having a maximum transverse circumference at a barrel bilge (at line 42 in figure 1), a cover 180 positioned over and covering at least a portion of an outside surface of the barrel including at least a portion of the outside surface of the staves (figure 8), the cover 180 having at least one open end (163) having a perimeter greater than a maximum outside circumference of the outer surface of the barrel (figure 8)), the open end of the cover being maintained in limited contact against the outer surface of the barrel by means for gathering the cover (“strap loop 166”; paragraph [0088]).

Regarding claim 12, the cover 180 is a tubular cover and the means for gathering the tubular cover 166 is a first means for gathering the tubular cover (paragraph [0088]) and is at the first open end of the tubular cover, and the tubular cover has a second open end 167 and a second means for gathering 170 the tubular cover at the second open end of the tubular cover paragraph [0088]).
Regarding claim 13, the tubular cover 180 is a first tubular cover 162, the first tubular cover covering the barrel bilge (figure 8), the first open end 163 of the first tubular cover being between the barrel bilge and the lower end of the wooden staves (figure 8) with the barrel in an upright position with the first means for gathering 166 the first tubular cover being at the first open end of the first tubular cover, the first open end of the cover being maintained in limited contact against the outer surface of the barrel (figure 8) by means for gathering 166 at the first open end of the first tubular cover, and the second open end 167 of the first tubular cover 162 being between the barrel bilge and the upper end of the wooden staves with the barrel in the upright position with the second means for gathering 170 the first tubular cover being at the second open end of the first tubular cover, the second open end 167 being maintained in limited contact against the outer surface of the barrel by means for gathering 170 at the second open end of the first tubular cover (figure 8), a second tubular cover 172 having a first closed end 173 covering the top head of the barrel with the barrel in an upright position and a third open end 175 opposite the first closed end, the second tubular cover overlapping the first tubular cover (figure 8), the second tubular 172 cover having a third means for gathering 178 at a third open end 175 of the second tubular cover (paragraph [0089]), the third open end 175 being maintained in limited contact against the outer surface of the barrel by a third means for gathering 178 at the third open end of the second tubular cover, and a third tubular cover 182 having a second closed end 183 covering the bottom head of the barrel with the barrel in an upright position and a fourth open end 185 opposite the second closed end, the third tubular cover overlapping the first tubular cover (figure 8), the third tubular cover having a fourth means for gathering 188 at the fourth open end of the third tubular cover (paragraph [0090]), the fourth open end being maintained in limited contact against the outer surface of the barrel by a forth means for gathering 188 at the fourth open end 185 of the third tubular cover (paragraph [0090]).
Regarding claim 22, the tubular cover 180 covers at least 75% of an outer surface of the staves (figure 8).

Regarding claim 23, the at least one means for gathering comprises an elastic strap (paragraphs [0088]-[0090]).

Regarding claim 24, the means for gathering the tubular cover is an elastic strap in contact with the tubular cover, and wherein a portion of the film is held in limited contact with the barrel by a contractive force exerted by the elastic strap (paragraphs [0088]-[0090]).

Regarding claim 25, the elastic strap is present as an elastic loop, with the elastic loop having a relaxed length smaller than a circumference of the barrel at the upper end of the staves and the lower end of the staves (paragraphs [0088]-[0090]).

Regarding claim 31, a pallet 90 with the barrel in the upright position, the barrel resting upon an upper surface of the pallet (figure 4) and further comprising a tray 100 between the pallet and the barrel.

Regarding claim 33, a portion of the tubular cover 180 extends down to cover an edge of the tray under the barrel or to cover or be covered by a portion of the tray extending upward over a lower portion of the outer surface of the barrel (figure 4), with the means for gathering the tubular cover comprising an elastic band around the tray, with the elastic band in contact with the tubular cover and forcing the tubular cover into a gathered configuration against the edge of the tray, or(ii) in contact with the tubular cover and forcing the tubular cover into a gathered configuration against the upwardly extending portion of the tray, or(iii) in contact with the upwardly extending portion of the tray which in turn forces the open end of the tubular cover into a gathered configuration against the outer surface of the barrel (paragraph [0079]-[0080])

Regarding claim 35, the pallet has a plurality of barrels resting upon the upper surface thereof, each barrel resting in the upright position (4 shown in figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Capitani (WO 2016/108176) in view of Jacobson (U.S. 4,844,286). Capitani discloses the claimed invention except for the liquid exit port.  Jacobson teaches that it is known to provide a cover with a liquid exit port (see figure 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Capitani with the liquid exit port, as taught by Jacobson, in order to allow the user to dispense the contents without removal of the cover.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Kartika (WO 2018/085647) in view of Jacobson (U.S. 4,844,286). Kartika discloses the claimed invention except for the liquid exit port.  Jacobson teaches that it is known to provide a cover with a liquid exit port (see figure 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Kartika with the liquid exit port, as taught by Jacobson, in order to allow the user to dispense the contents without removal of the cover.
Further regarding claim 50, the assembly 20, 180 comprises a plurality of covers 162, 172, 182 and the first cover 162 has a first open end 163 having a means for gathering the first cover in limited contact with the barrel staves at a location below the barrel bilge (figure 8), the first cover being sized to cover at least a portion of the outside surface of the barrel staves (figure 8), and a second cover 172 has a first closed end 173 and a third open end 175 and covers the bottom head of the barrels in the upright position (figure 8). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the covering of the barrel.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736